



Exhibit 10.24




 


LIMITED CONSENT UNDER AMENDED AND RESTATED CREDIT AGREEMENT
This LIMITED CONSENT UNDER AMENDED AND RESTATED CREDIT AGREEMENT (this
“Consent”), dated as of December 9, 2018 and, made by and among KADANT INC., a
Delaware corporation (the “Borrower”), the Subsidiary Guarantors parties hereto,
the Foreign Subsidiary Borrowers parties hereto, the several banks and other
financial institutions or entities parties hereto constituting all of the
lenders under the Original Credit Agreement (defined below) (the “Lenders”),
CITIZENS BANK, N.A., as administrative agent (the “Administrative Agent”) and
CITIZENS BANK, N.A., as multicurrency administrative agent (the “Multicurrency
Administrative Agent”; together with the Administrative Agent, the “Agents”).
Background
The Borrower, the Subsidiary Guarantors, the Foreign Subsidiary Borrowers, the
Agents and the Lenders entered into an Amended and Restated Credit Agreement
dated as of March 1, 2017 as amended by that certain First Amendment dated as of
May 24, 2017 (the “Original Credit Agreement”), as further amended, modified or
supplemented from time to time, the “Credit Agreement”.
The Borrower has informed the Agents and the Lenders that it or its Subsidiaries
intends to acquire all of the Capital Stock of one or more entities that have
been identified to the Agents (the “Acquisition Target”) (and delivered a copy
of an Equity Purchase Agreement regarding such transaction dated the date hereof
(the “Purchase Agreement”)) through the Borrower or one or more of the
Borrower’s wholly-owned subsidiaries (individually, and collectively, the
“Kadant Purchaser”) (such acquisition transaction, the “Identified Acquisition”)
which Identified Acquisition shall be funded, in part, with Loans to be advanced
under the Credit Agreement (such extension of credit by the Lenders, the
“Acquisition Advance”).
The Borrower has requested that the Agents and the Lenders agree that the
conditions to each extension of credit to the Borrower and/or a Foreign
Subsidiary Borrower set forth in Sections 5.2 and 5.3 of the Original Credit
Agreement, as applicable, shall be limited as set forth herein with respect to
the Acquisition Advance.
Capitalized terms not defined herein shall have the meanings given such terms in
the Original Credit Agreement. This Consent constitutes a Loan Document for all
purposes under the Credit Agreement and the other Loan Documents.
NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Subsidiary Guarantors, the
Foreign Subsidiary Borrowers, the Agents and the Lenders hereby agree as
follows:
1.Limited Consent and Agreement. Subject to the terms and conditions herein
contained and in reliance upon the representations and warranties of the
Borrower herein contained, effective upon satisfaction of the conditions
precedent contained in Section 2 below, the Agents and the Lenders hereby agree
that the conditions to each extension of credit to the Borrower and/or a Foreign
Subsidiary Borrower set forth in Sections 5.2 and 5.3 of the Credit Agreement,
as applicable, shall be limited as set forth below with respect to the
Acquisition Advance to the extent that the Identified Acquisition is consummated
in connection therewith and the Revolving Commitments have not otherwise
terminated prior to the date of the consummation of the Identified Acquisition
in accordance with the terms of the Credit Agreement (other than a termination
resulting from any Disregarded Default occurring after the date hereof) (the
conditions to the Acquisition Advance being referred to herein as the “Limited
Funding Conditions”):













--------------------------------------------------------------------------------







(A)    The representations and warranties referenced in Section 5.2(a) of the
Credit Agreement shall be limited to (x) those representations and warranties
set forth in Sections 4.3(a), 4.3(e), 4.4, 4.5, 4.11, 4.14, 4.19 and 4.21 of the
Credit Agreement as those representations and warranties relate to the Borrower
and Kadant Purchaser, and (y) (limited to the best of Kadant Purchaser’s
knowledge) those representations and warranties made by or with respect to the
Acquisition Target in the Purchase Agreement as are material to the interests of
the Lenders, but only to the extent Kadant Purchaser is entitled to terminate
such Purchase Agreement on the basis of such representations and warranties.
(B)    The Defaults and Events of Default referred to in Section 5.2(b) of the
Credit Agreement shall be limited to those Events of Default which are not
Disregarded Defaults.
The parties hereto acknowledge and agree to the following in connection with the
consent granted pursuant to this Section 1:
(i)    The Limited Funding Conditions apply solely to the Acquisition Funding to
the extent consummated on or before 120 days after the date hereof and not to
any other funding under the Credit Agreement.
(ii)    The Acquisition Funding shall also be subject to the following
conditions: (x) the Identified Acquisition shall constitute a “Permitted
Acquisition” under (and as defined in) the Credit Agreement except that (I) the
occurrence of a Disregarded Default shall be disregarded for the purposes of
determining compliance with clause (c) of the definition of “Permitted
Acquisition,” and (II) compliance with clauses (d) and (e) of the definition of
“Permitted Acquisition” shall be subject to Section 1.9 of the Original Credit
Agreement and shall be deemed to be satisfied on the date hereof, and (y) on the
date of the Acquisition Funding, the Borrower shall (I) certify that no Default
or Event of Default (based on the Borrower’s knowledge with respect to the
Acquisition Target) has occurred or is continuing both before and after giving
effect to the Acquisition Funding and the Acquisition, or (II) certify that no
Default or Event of Default other than a Disregarded Default has occurred or is
continuing both before and after giving effect to the Acquisition Funding and
the Identified Acquisition and provide a list of all such Disregarded Defaults
(based on the Borrower’s knowledge with respect to the Acquisition Target) that
have occurred and are continuing as of such date.
(iii)    The Lenders’ agreement to fund the Acquisition Advance subject to the
Limited Funding Conditions is not intended (and should not be construed) as a
waiver of any Disregarded Default existing at the time of such Acquisition
Advance or of any of the Agents’ or the Lenders’ rights and remedies with
respect thereto, all of which are hereby reserved and preserved in their
entirety by the Agents and the Lenders.
The foregoing limited consent and limited waiver is limited to the Identified
Acquisition as set forth herein and is not a commitment or agreement to grant
any consent or waiver in the future.
2.Conditions Precedent.


The provisions of this Consent shall be effective as of the date on which all of
the following conditions shall be satisfied:
(a)the Borrower, each Subsidiary Guarantor and each Foreign Subsidiary Borrower
shall have delivered to the Agents an executed counterpart of this Consent; and



















--------------------------------------------------------------------------------







(b)the Agents and the Lenders shall have indicated their consent and agreement
by executing this Consent.


3.Miscellaneous.


(a)Ratification. The terms and provisions set forth in this Consent shall modify
and supersede all inconsistent terms and provisions set forth in the Original
Credit Agreement and except as expressly modified and superseded by this
Consent, the terms and provisions of the Original Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower, the Foreign Subsidiary Borrowers, the Agents and the
Lenders agree that the Original Credit Agreement as amended hereby and the other
Loan Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms. For all matters arising prior to the
effective date of this Consent, the Original Credit Agreement shall control.


(b)Representations and Warranties. The Borrower hereby represents and warrants
to the Agents that the representations and warranties set forth in the Loan
Documents, after giving effect to this Consent, are true and correct in all
material respects (or all respects to the extent already qualified by
materiality or the occurrence of a Material Adverse Effect) on and as of the
date hereof, with the same effect as though made on and as of such date except
with respect to any representations and warranties limited by their terms to a
specific date. The Borrower further represents and warrants to the Agents and
the Lenders that the execution and delivery of this Consent (i) are within the
Borrower’s and each Foreign Subsidiary Borrower’s organizational power and
authority; (ii) have been duly authorized by all necessary organizational action
of the Borrower and each Foreign Subsidiary Borrower; (iii) is not in
contravention of any provision of the Borrower’s or any Foreign Subsidiary
Borrower’s organizational documents; (iv) do not violate any law or regulation,
or any order or decree of any Governmental Authority; (v) do not conflict with
or result in the breach or termination of, constitute a default under or
accelerate any performance required by, any material indenture, mortgage, deed
of trust, lease, agreement or other material instrument to which either the
Borrower or any Foreign Subsidiary Borrower is a party or by which Borrower, any
Foreign Subsidiary Borrower or any of their property is bound. All
representations and warranties made in this Consent shall survive the execution
and delivery of this Consent.


(c)Expenses of the Agent. As provided in the Credit Agreement, the Borrower
agrees to pay all reasonable costs and expenses incurred by the Agents in
connection with the preparation, negotiation, and execution of this Consent,
including without limitation, the reasonable costs and fees of the Agents’ legal
counsel.


(d)Severability. Any provision of this Consent held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Consent and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.


(e)Applicable Law. This Consent shall be governed by and construed in accordance
with the laws of the State of New York.


(f)Successors and Assigns. This Consent is binding upon and shall inure to the
benefit of the Agents, the Lenders and the Borrower, the Foreign Subsidiary
Borrowers and their respective successors and assigns.


(g)Counterparts. This Consent may be executed in one or more counterparts and on
facsimile counterparts or other electronic transmission, as permitted under the
Original Credit Agreement, each of which when so executed shall be deemed to be
an original, but all of which when taken together shall constitute one and the
same agreement.













--------------------------------------------------------------------------------







(h)Headings. The headings, captions, and arrangements used in this Consent are
for convenience only and shall not affect the interpretation of this Consent.


(i)ENTIRE AGREEMENT. THIS CONSENT EMBODIES THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER THEREOF, AND SUPERSEDES ANY
AND ALL PRIOR REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THIS AMENDMENT. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.


(j)Acknowledgement and Reaffirmation. Each of the Borrower, as a guarantor, and
Kadant Black Clawson LLC, Kadant International Holdings LLC and Kadant Johnson
LLC (collectively, the “Subsidiary Guarantors” and together with the Borrower,
the “Guarantors”), hereby acknowledges the consents granted pursuant to this
Consent and reaffirms its guaranty of the Borrower Obligations and the Foreign
Subsidiary Borrower Obligations (each as defined in the Guarantee) pursuant to
that certain Amended and Restated Guarantee Agreement, dated as of March 1, 2017
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee”), among the Guarantors and the Administrative Agent.


[Remainder of Page Intentionally Left Blank]













































































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
KADANT INC.




By: /s/ Daniel J. Walsh     
Name: Daniel J. Walsh
Title: Treasurer




KADANT U.K. LIMITED




By: /s/ Jonathan W. Painter     
Name: Jonathan W. Painter
Title: Director




KADANT CANADA CORP.




By: /s/ Daniel J. Walsh     
Name: Daniel J. Walsh
Title: Treasurer




Kadant JOHNSON EUROPE B.V.




By: /s/ Eric T. Langevin     
Name: Eric T. Langevin
Title: Director




KADANT INTERNATIONAL LUXEMBOURG SCS




By: /s/ Stacy D. Krause     
Name: Stacy D. Krause
Title: Manager
























[Signature Page - Consent under Amended and Restated Credit Agreement and
Limited Consent]
(S-1)





--------------------------------------------------------------------------------







Kadant Luxembourg S.à r.l.


By: /s/ Roger Hoogeboom     
Name: Roger Hoogeboom
Title: Class A Manager


By: /s/ Isabelle Evers     
Name: Isabelle Evers
Title: Class B Manager
       
KADANT JOHNSON DEUTSCHLAND GmbH




By: /s/ Jonathan W. Painter     
Name: Jonathan W. Painter
Title: Director






Subsidiary Guarantors:


Kadant Black Clawson LLC




By: /s/ Daniel J. Walsh     
Name: Daniel J. Walsh
Title: Treasurer




Kadant International Holdings LLC


By: Kadant Inc. Its Sole Member
By: /s/ Daniel J. Walsh     
Name: Daniel J. Walsh
Title: Treasurer




Kadant Johnson LLC




By: /s/ Daniel J. Walsh     
Name: Daniel J. Walsh
Title: Treasurer










[Signature Page - Consent under Amended and Restated Credit Agreement and
Limited Consent]
(S-2)





--------------------------------------------------------------------------------







CITIZENS BANK, N.A., as Administrative Agent and as a Lender






By: /s/ Michael Ozzella     
Name: Michael Ozzella
Title: Assistant Vice President
































































































[Signature Page - Consent under Amended and Restate Credit Agreement and Limited
Consent]
(S-3)





--------------------------------------------------------------------------------







CITIZENS BANK, N.A., as Multicurrency Administrative Agent and as a Lender






By: /s/ Michael Ozzella     
Name: Michael Ozzella
Title: Assistant Vice President






























































































[Signature Page - Consent under Amended and Restated Credit Agreement and
Limited Consent]
(S-4)





--------------------------------------------------------------------------------







CITIZENS BANK, N.A., as a Lender






By: /s/ Michael Ozzella     
Name: Michael Ozzella
Title: Assistant Vice President










































































































[Signature Page - Consent under Amended and Restated Credit Agreement and
Limited Consent]
(S-5)





--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION






By: /s/ David M. Crane     
Name: David M. Crane
Title: Senior Vice President
































































































[Signature Page - Consent under Amended and Restated Credit Agreement and
Limited Consent]
(S-6)





--------------------------------------------------------------------------------







U.S. BANK, NATIONAL ASSOCIATION






By: /s/ Kenneth R. Fieler     
Name: Kenneth R. Fieler
Title: Vice President
































































































[Signature Page - Consent under Amended and Restated Credit Agreement and
Limited Consent]
(S-7)





--------------------------------------------------------------------------------







HSBC BANK USA, N.A.




By: /s/ Sacha Stein     
Name: Sacha Stein
Title: Vice President










































































































    
[Signature Page-Second Amendment to Credit Agreement and Limited Consent]
(S-8)





--------------------------------------------------------------------------------







SANTANDER BANK, N.A.






By: /s/ Karen Ng     
Name: Karen Ng
Title: Senior Vice President
































































































[Signature Page - Consent under Amended and Restated Credit Agreement and
Limited Consent]
(S-9)





--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.






By: /s/ Brian Keenan     
Name: Brian Keenan
Title: Vice President
































































































[Signature Page - Consent under Amended and Restated Credit Agreement and
Limited Consent]
(S-10)





--------------------------------------------------------------------------------







HSBC BANK CANADA






By: /s/ Leonard Mortimore     
Name: Leonard Mortimore
Title: Country Head of ISB




By: /s/ Graham Carroll     
Name: Graham Carroll
Title: AVP






















































































[Signature Page - Consent under Amended and Restated Credit Agreement and
Limited Consent]
(S-11)



